DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0003557) in view of Lee et al. (US 2002/0024626 A1).
Re claim 1, Lee et al. discloses a device comprising a plurality of voltage-dividing common electrode (170), wherein the voltage-dividing common electrodes are electrically isolated from each other in a first direction; and a plurality of pixel units, wherein each of the pixel units comprises: a first pixel electrode (191a) a first switch (Qa), configured to provide a date voltage to the first pixel electrode in response to a scanning signal (121); a second pixel electrode (191b); a second switch (Qb), configured to provide the data voltage to the second pixel electrode in response to the scanning signal (121); and a third switch (Qc), electrically coupled between the second pixel electrode (191b) and one of the voltage-dividing common electrodes (170), wherein the third switch conducts in response to the scanning signal (121).  Lee et al. does not disclose the device wherein the voltage-dividing common electrodes are transparent.  
Lee et al. (US 2002/0024626 A1) discloses a device wherein a common electrode is transparent (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the voltage-dividing common electrodes are transparent since one would be motivated to not reduce the aperture ratio (paragraph 0052). 
Re claim 5, Lee et al. discloses a device comprising a plurality of voltage-dividing common electrodes (170), wherein the transparent voltage-dividing common electrodes are electrically isolated from each other in a first direction; and a plurality of pixel units, wherein each of the pixel units comprises: a first pixel electrode (191a), configured to receive a data voltage; a second pixel electrode (191b), configured to receive the data voltage; and a voltage-dividing switch (Qc), configured to divide the data voltage on the second pixel electrode to one of the voltage-dividing common electrodes (paragraphs 0190-0110). Lee et al. does not disclose the device wherein the voltage-dividing common electrodes are transparent.  
Lee et al. (US 2002/0024626 A1) discloses a device wherein a common electrode is transparent (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the voltage-dividing common electrodes are transparent since one would be motivated to not reduce the aperture ratio (paragraph 0052). 
Re claims 2 and 6, Lee et al. as modified by Lee et al. (US 2002/0024626 A1) discloses the device wherein the transparent voltage-dividing common electrodes are disposed in a square wave pattern ( Fig. 3, ref. 170). 
Re claims 4 and 8, Lee et al. discloses the device wherein a wave height (170) of the transparent voltage-dividing common electrodes in the first direction corresponds to a width of one of the pixel units in the first direction (Fig. 3). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2017/0023833 A1) in view of Lee et al. (US 2002/0024626 A1)
No et al. discloses a device comprising a plurality of data lines (DLj, DLj+1) a plurality of voltage-dividing common electrodes (RL1i, RL1i+1), wherein the voltage-dividing common electrodes are electrically isolated from each other in a first direction (y-direction), and the voltage-dividing common electrodes at least partially overlap with the data line (Fig. 3); and a plurality of pixel units, wherein each of the pixel units comprises: a first pixel electrode (210), configured to receive a data voltage of one of the data lines; a second pixel electrode (220) configured to receive a data voltage of one of the data lines; and a voltage-dividing switch (Q3), configured to divide the data voltage on the second pixel electrode to one of the voltage-dividing common electrodes (paragraph 0058).  No et al. does not disclose the device wherein the voltage-dividing common electrode is transparent.  
Lee et al. discloses a device wherein a common electrode is transparent (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the voltage-dividing common electrodes are transparent since one would be motivated to not reduce the aperture ratio (paragraph 0052). 

Allowable Subject Matter
Claims 3, 7 and 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871